Exhibit 10.3

THIS NOTE AMENDS AND RESTATES THE NOTE DATED JANUARY 14, 2016 IN THE ORIGINAL
PRINCIPAL AMOUNT OF $21,500,000.00 FROM WEBSTER GREEN APARTMENTS, LLC TO
BROOKLINE BANK IN ITS ENTIRETY

AMENDED AND RESTATED NOTE

DATE OF NOTE:

March 29, 2018

PRINCIPAL AMOUNT OF NOTE:

TWENTY-ONE MILLION FIVE HUNDRED THOUSAND AND 00/00 DOLLARS ($21,500,000.00).
 Tranche I (i) $20,829,314.71 shall be used to capitalize the acquisition of
that certain real property comprising a 77 unit apartment community commonly
known as the Webster Green Apartments and located at 757 Highland Avenue,
Needham, Massachusetts, as more particularly described in the Mortgage (as
hereinafter defined)(the “Property”) and (ii) Tranche II, up to the remaining
$670,685.29 shall be used to pay for certain renovation costs associated with
the Property

MAKER:

Hamilton Highlands, LLC, a Massachusetts limited liability company having its
principal office at 39 Brighton Avenue

Boston, Massachusetts 02134

LENDER:

Brookline Bank, a Massachusetts savings bank,  having an address of

131 Clarendon Street

Boston, Massachusetts 02116

MATURITY DATE:

January 15, 2026

LOAN TERM:

A period of approximately ninety-three and one-half (93.5) calendar months
commencing upon the date hereof and expiring upon the Maturity Date.

AMORTIZATION:

Interest only until and including the Payment Day (as hereinafter defined) of
February 28, 2019.  Commencing with the Payment Day of March 29, 2019 and on
each Payment Date thereafter, monthly payments of interest and principal shall
be made each in the amount as



--------------------------------------------------------------------------------

 



determined by Lender to fully amortize the principal amount of this Loan based
on an assumed amortization period of thirty (30) years (the “Amortization
Period”) with the entire outstanding principal balance being due on the Maturity
Date.

INTEREST RATE:

For the period from the date hereof until and including January 14, 2020:

The Interest Rate shall be a variable rate equal to 195 basis points (1.95%)
over the one-month (30 day) LIBOR Rate (as hereafter defined).

The LIBOR Rate shall be determined by Lender prior to the commencement of each
Interest Period as defined hereinbelow.  The LIBOR Rate shall remain in effect,
subject to the provisions hereof, from and including the first day of the
Interest Period to and excluding the last day of the Interest Period for which
it is determined.

LIBOR Rate:  The term LIBOR Rate means with respect to each day during Interest
Period, the rate for U.S. dollar deposits of thirty (30) day maturity as
reported on Reuters Screen LIBOR1 Page as of 11:00 a.m., London time, on the
second London business day before the relevant Interest Period begins (or if not
so reported, then as determined by Lender from another recognized source or
interbank quotation); provided, however that such LIBOR Rate shall not be less
than zero at any time during the Loan Term.

For the period from January 15, 2020 until and including January 15, 2026:

The Interest Rate shall be a  fixed rate for five years and thereafter for
one year equal to the applicable Federal Home Loan Bank Rate (as hereafter
defined) plus 175 basis points.

Federal Home Loan Bank Rate means the interest rate for five (5) year or one
(1) year (as applicable) classic advance rate notes of the Federal Home Loan
Bank of Boston (or the highest of such rates, if there is more than one such
rate).  In the event the Federal Home Loan Bank Rate is no longer available, or
becomes unascertainable for any reason, the Lender shall designate a comparable
rate which shall be deemed the Federal Home Loan Bank Rate hereunder.  The
Federal Home Loan Bank Rate is a reference rate and does not necessarily
represent the lowest or best rate charged to any customer.

INTEREST PERIOD:

The first Interest Period shall begin on the date principal is first advanced
under this Note (the “Advance Date”) and end on (but excluding) the next
succeeding Payment Day (as hereinafter defined), and thereafter, each period
commencing on (and including) the last day of the immediately preceding Interest
Period and ending on (but excluding) the next Payment Day (before any adjustment
for a day that is not a Business Day), provided, (i) any Interest Period that
would otherwise end on (but exclude) a day which is not a Business Day shall not
be extended to the next succeeding Business Day; (ii) any Interest Period that
ends in a month for

2

--------------------------------------------------------------------------------

 



which there is no day which numerically corresponds to the Payment Day shall end
on (but exclude) the last business Day of such month, and (iii) any Interest
Period that would otherwise extend past the Maturity Date shall end on (but
exclude) the Maturity Date.  No Interest Period shall extend beyond the
scheduled Maturity Date of the Note.

Interest Calculation Method:    Interest on this Note shall be calculated on the
basis of a 360‑day year and charged for the actual number of days elapsed in an
interest period; that is, by applying the ratio of the interest rate over a year
of 360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding during the Interest
Period.  All interest payable under this Note is computed using this method.

Business Day:   Any day other than a Saturday or a Sunday or any day on which
commercial banks in New York, New York, are authorized or required to close.

PAYMENT DAY:

Commencing April 29, 2018,  and on the same day of each succeeding month during
the Loan Term and for February, the last day of February (each a “Payment Day”).

MORTGAGED PROPERTY:

The premises known as Webster Green Apartments and located at 757 Highland
Avenue, Needham, Massachusetts as described in Exhibit A of the Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing (the
“Mortgage”).

PREPAYMENT:

Maker may prepay all or any portion of the unpaid principal balance due under
this Note by paying, in addition to the payment of principal, accrued interest
and any other sums due to the Lender at the time of prepayment, a prepayment
premium in an amount equal to the percentage of the amount of principal being
prepaid, as follows:

Two (2%) percent from the date hereof through and including January 15, 2025;
and

Zero (0%) percent from January 16, 2025 through and including January 15, 2026.

The foregoing premium shall be due in the event of a prepayment by acceleration
or otherwise.  In the event any partial prepayment of this Note is permitted, it
shall be applied to installments hereof in the inverse order of maturity.  There
shall be no prepayment payable if this Note is refinanced by Maker with an
agency loan through Walker & Dunlop via Lender or if the Note is refinanced by
Lender.

A  NOTE PARTY:

Maker, any one or more of the persons or entities constituting Maker, any
principal Maker, co-Maker, and any guarantor, endorser, or surety of Maker.



3

--------------------------------------------------------------------------------

 



 

PLACE OF EXECUTION OF NOTE:

Boston, Massachusetts

For value received, Maker does hereby promise to pay to the order of  Lender at
the office of Lender set forth above or at such other place or places or to such
other party or parties as the holder of this Note may from time to time
designate, the Principal Amount of this Note, or so much thereof as shall be
advanced against this Note from time to time in amounts agreed to from time to
time by Lender, together with interest thereon, as follows:  on each Payment Day
during the Loan Term starting with the 29th day of April, 2018,  until and
including the Payment Day of February 28, 2019,  Maker shall make payments of
interest only on the principal balance outstanding at the Interest Rate in
effect on the date thereof.  Commencing with the Payment Day of March 28, 2019
and on each Payment Date thereafter, Maker shall make payments of principal and
interest the amount as determined by Lender to fully amortize the principal
amount of this Loan at the end of the Amortization Period.  On the Maturity
Date, Maker shall make a final payment equal to the principal and all accrued
interest then outstanding.  If any monies paid by the holder of this Note to
cure any default of Maker shall not have been repaid, payments made on account
of monies due under this Note may, at the option of the holder of this Note, be
applied first to repay such monies paid and the balance, if any, shall be
applied on account of interest.

As a condition to this Note, Maker shall pay Lender a non-refundable original
fee in an amount equal to $75,250.00.

This Note may be prepaid in full, or in part, subject to payment of the
prepayment premium set forth above.

If at any time any amount payable by Maker to Lender on account of principal or
interest shall not be paid for a period of fifteen (15) days after the due date
thereof, Maker shall then pay to Lender upon demand, in addition to all other
amounts payable, a late charge equal to five (5%) percent of the amount so
overdue, but in no event less than $15.00.  The foregoing shall not apply to any
payment due on the Maturity Date.

If a default shall occur in the making of any payment provided for in this Note,
 or if any other event designated as an Event of Default in the Mortgage shall
occur, after the expiration of any applicable grace period, then, or at any time
thereafter, the Lender may (a) declare the entire debt then remaining unpaid,
immediately due and payable and (b) the Interest Rate shall be an annual rate
equal to four  (4%) percent in excess of the Interest Rate payable in the
absence of a default and (c) apply to the indebtedness of Maker to Lender any
and all deposits, certificates of deposit or other sums held by Lender of the
account of or due as a credit to Maker all of which sums shall be deemed
additional security for all obligations of Maker to Lender evidenced by this
Note.

Failure of the holder hereof to exercise the option for acceleration of maturity
following any default, or to exercise any other option granted hereunder, or the
acceptance by the holder hereof of partial payment hereunder shall not
constitute a waiver of any such default, but such options shall remain
continuously in force.



4

--------------------------------------------------------------------------------

 



This Note may not be changed orally, but only by an agreement in writing.

The Maker hereby waives presentment for payment, demand, notice of dishonor,
diligence in collection, protest, and all other demands and notices (other than
notices specifically and expressly provided for herein or in the Mortgage or in
any other document that evidences or secures the indebtedness evidenced by this
Note) in connection with the delivery, acceptance, performance, default, or
enforcement of this Note, the Mortgage or any other security for this Note, and
agrees to pay all costs of collection incurred therewith, including reasonable
attorneys’ fees and to perform and comply with each of the covenants,
conditions, provisions, and agreements of any of the undersigned contained in
every instrument evidencing or securing the indebtedness evidenced by this Note.
 No extension of the time for the payment of this Note or any installment hereof
made by agreement with any person now or hereafter liable for the payment of
this Note shall operate to release, discharge, modify, change, or affect the
liability of the Maker.

If any provision of this Note shall be determined to be invalid or unenforceable
under law, such determination shall not affect the validity or enforcement of
the remaining provisions of this Note.  Notwithstanding any provision contained
in this Note or in any instrument now or hereafter given as security for this
Note or in connection with the loan for which this Note is evidence, the maximum
amount of interest and other charges in the nature thereof contracted for or
payable shall not exceed the maximum amount which may be lawfully contracted for
or payable.  If said amount of interest and other charges shall be determined to
exceed said maximum amount, the same shall be reduced to said maximum amount.





5

--------------------------------------------------------------------------------

 



This Note shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts.

This Note is secured by the Mortgage.

This Note consists of six (6) pages plus the signature page.

Time is of the essence of this Note.

MAKER AND LENDER (BY ACCEPTANCE OF THIS NOTE) MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE, THE MORTGAGE OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY INCLUDING, WITHOUT
LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
LENDER RELATING TO THE ADMINISTRATION OF THE LOAN OR THE ENFORCEMENT OF THE LOAN
DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
 THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER TO ACCEPT THIS
NOTE AND MAKE THE LOAN.

This instrument shall take effect as a sealed instrument.

--------------------------------------------------------------------------------

End of text.  Signature on following page.





6

--------------------------------------------------------------------------------

 



 

 

HAMILTON HIGHLANDS, LLC, a Massachusetts

limited liability company

By: NewReal, Inc., a Massachusetts corporation,

its Manager

 

 

By:

 

 

Ronald Brown, President

COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.

 

On this ________ day of March, 2018, before me, the undersigned notary public,
personally appeared Ronald Brown proved to me through satisfactory evidence of
identification, personally known to me to be the person whose name is signed on
the preceding or attached document and acknowledged to me that he signed it
voluntarily for its stated purpose as President of NewReal, Inc, which is the
Manager of Hamilton Highlands, LLC.

 

 

 

 

 

 

NOTARY PUBLIC

 

 

My Commission Expires:

 





7

--------------------------------------------------------------------------------

 



BROOKLINB BANK HEREBY AGREES TO THE FOREGOING AMENDED AND RESTATED NOTE, DATED
MARCH 29, 2018, IN THE PRINCIPAL AMOUNT OF $21,500,000.00 FROM HAMILTON
HIGHLANDS, LLC

BROOKLINE BANK

By:

 

 

Jane A. Adler, Vice President

 

8

--------------------------------------------------------------------------------